Exhibit 10.37
AMENDMENT TO
RETAINER AGREEMENT
     This AMENDMENT TO RETAINER AGREEMENT (“Agreement”), is entered into this
24th day of December, 2009 by and by and between, Anthony P. Terraciano
(“Terraciano”) and SLM Corporation, a corporation organized and existing under
the laws of the State of Delaware (the “Company”).
     WHEREAS, the Terraciano and the Company entered into a retainer agreement
dated as of January 7, 2008 (the “Retainer Agreement”); and
     WHEREAS, the Board of Directors and the Executive Committee of the Company
have approved certain changes to the Retainer Agreement;
     WHEREAS, Terraciano and the Company desire to amend the Retainer Agreement
to reflect such changes;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Company and Terraciano hereby agree as follows:
     1. Amendment of Term. Effective October 30, 2008, the Term of the Retainer
Agreement is extended to January 7, 2012.
     2. Reduction of Annual Cash Retainer. The Annual Cash Retainer is reduced
from $600,000 to $480,000 effective October 30, 2008, and the Annual Cash
Retainer is further reduced from $480,000 to $420,000 effective January 1, 2010.
     3. Vesting of Stock Award. Effective October 30, 2008, the vesting of the
first tranche of the Stock Award (66,666 shares) is postponed from January 7,
2009 to January 7, 2010. Effective January 1, 2010, the vesting of the first
tranche and second tranche of the Stock Award (133,333 shares) is postponed from
January 7, 2010 to January 7, 2011.
     4. Defined Terms. Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Retainer Agreement.

 



--------------------------------------------------------------------------------



 



     5. Ratification. Other than as amended hereby, the Retainer Agreement is
hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company and Terraciano have caused this Amendment
to Retainer Agreement to be executed as of the date first written above.

            SLM CORPORATION
      By:   /s/ Carol R. Rakatansky       Name:  Carol R. Rakatansky      Title:
Auth. Agent and Corporate Secretary        TERRACIANO
      /s/ Anthony P. Terraciano       Anthony P. Terraciano         

2